Citation Nr: 1637320	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  07-07 084	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to February 1974.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in October 2005.

In March 2011, the Veteran testified via videoconference before the undersigned Veterans Law Judge, and a transcript of the hearing has been associated with the claims file.

In June 2011, the Board denied service connection for tinnitus and peripheral neuropathy of the bilateral lower extremities, and remanded the issues of entitlement to service connection for disorders of the prostate, kidney, and back, and a scar.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a June 2012 Order, the Court granted a May 2012 Joint Motion for Remand (JMR) as to the claim of entitlement to service connection for tinnitus and vacated the Board's decision.  This matter was remanded to the Board for readjudication in accordance with the JMR.

By a November 2012 rating decision of the Appeals Management Center (AMC), service connection for a disorder of the kidney and prostate was granted.  By a December 2012 rating decision of the AMC, service connection was granted for a back disability, a scar, and peripheral neuropathy of the left lower extremity.  In a September 2013 rating decision, the AMC granted service connection for tinnitus.  These issues are no longer in appellate status, since the Veteran did not appeal the ratings or effective dates assigned in these decisions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

In December 2012, the AMC issued a supplemental statement of the case as to the issue of service connection for peripheral neuropathy of the right lower extremity.  This supplemental statement of the case was promulgated in error, as this issue was previously denied in a final June 2011 Board decision.  The case was subsequently returned to the Board.


FINDING OF FACT

In June 2011, the Board denied, in pertinent part, service connection for peripheral neuropathy of the right lower extremity; the Veteran did not appeal this decision, and there are no other pending appeals at this time.


CONCLUSION OF LAW

There being no justiciable case or controversy, the Veteran's claim of service connection for peripheral neuropathy of the right lower extremity is dismissed. 38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted, in June 2011, the Board denied service connection for tinnitus and peripheral neuropathy of the bilateral lower extremities, and remanded the issues of entitlement to service connection for disorders of the prostate, kidney, and back, and a scar.  The Veteran appealed the Board's decision to the Court, and in a June 2012 Order, the Court granted a May 2012 Joint Motion for Remand (JMR) as to the claim of entitlement to service connection for tinnitus and vacated the Board's decision as to that issue.  The Board's denial of service connection for peripheral neuropathy was left undisturbed and thus, is a final decision as to this issue.  There is no subsequent pending appeal on this issue.  The AMC erred in issuing a supplemental statement of the case as to the issue of service connection for peripheral neuropathy of the right lower extremity and returning the case to the Board.  The other issues that had been on appeal have, as noted in the Introduction, been granted on remand.

In June 2016, the Board sent a letter to the Veteran, informing him that his appeal had been returned to the Board and it had resumed its place on the docket.

Although VA performed actions that could be construed as continuing an appeal as to peripheral neuropathy of the right lower extremity (see Percy v. Shinseki, 23 Vet. App. 37 (2009)), no such appeal exists and moreover, the Veteran, through his authorized representative, has indicated his desire not to continue with any purported appeal.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  Under the circumstances of this case, there remains no case or controversy, and the appeal must be dismissed. 


ORDER

The appeal is dismissed.




		
S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


